Case 6:20-cv-00665-RBD-GJK Document 44 Filed 09/09/20 Page 1 of 1 PageID 698




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION


CELEBRATION LAW P.A., et al,

                    Petitioners,

v.                                                       Case No: 6:20-cv-665-Orl-37GJK

ADMINISTRATOR OF THE UNITED
STATES SMALL BUSINESS
ADMINISTRATION,

                    Respondent.


                                ORDER OF DISMISSAL

      Before the Court is Plaintiff’s Notice of Voluntary Dismissal Without Prejudice

(Doc. 43) filed August 27, 2020. No answer has been filed. Accordingly, it is

      ORDERED that this case is hereby DISMISSED without prejudice. The Clerk is

directed to terminate all pending motions and close the file.

      DONE AND ORDERED in Chambers in Orlando, Florida, on September 9, 2020.




Copies:      Counsel of Record
